The issue in this case is the same as that presented in the accompanying case of Buddy Fruge v. Langley (La.App.)146 So. 486, this day decided.
The plaintiff here is the party who held the mortgage notes bearing on the automobile which was seized, and who it is alleged in the exception referred to in that case intervened in the proceeding in the justice of the peace court. The issue is governed by our decision in the Buddy Fruge Case.
For the reasons assigned in that case, it is now ordered adjudged and decreed that the judgment herein sustaining the plea of lis pendens be, and the same is hereby, set aside, avoided, and reversed, and that the case be remanded to the district court for the purpose of having produced before that court and put in the record such evidence as tends to support the plea of lis pendens, or, in default thereof, that the case be proceeded with according to law.
Defendant appellee to pay the costs of this appeal, all other costs to abide the final determination of this suit.